t c summary opinion united_states tax_court frank planko petitioner v commissioner of internal revenue respondent docket no 9248-01s filed date frank planko pro_se wendy d gardner for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year the issues for decision are whether petitioner is entitled to dependency_exemption deductions and whether petitioner is entitled to head_of_household status some of the facts in this case have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner lived in brick new jersey petitioner was married to mary o’hara ms o’hara in petitioner and ms o’hara had two children during the marriage thomas planko and michael planko collectively the children petitioner and ms o’hara were separated in and were divorced under a decree of divorce on date pursuant to an order filed on date in the superior court of new jersey chancery division-family part petitioner and ms o’hara were granted joint legal custody of the children the detailed order provides that all major decisions concerning the children’s health education safety and welfare are to be made jointly however there is no provision in the custody order dealing with the dependency_exemption deductions the order granted physical custody of the children to petitioner every tuesday beginning at the end of the school day or as soon thereafter as possible and continuing until thursday morning when the children are returned to school petitioner was granted physical custody of the children on alternate weekends from friday at the end of the school day or as soon thereafter as possible until monday morning when the children are returned to school ms o’hara was granted physical custody of the children during alternate weekends and during the week when petitioner did not have custody during times when school was not in session petitioner’s weekend custody ran from friday pincite p m until monday pincite a m at which time the children were to be returned to ms o’hara during these times ms o’hara has physical custody from monday pincite a m until tuesday pincite p m and from thursday pincite a m until friday pincite p m petitioner was responsible for all pickups and drop offs of the children in accordance with the custody schedule the custody order was in effect during the entire tax_year there was no multiple_support_agreement in effect during the year at issue petitioner did not file form_8332 release of claim to exemption for child of divorced or separated parents with his tax_return petitioner and ms o’hara lived apart at all times during the year at issue combined petitioner and ms o’hara provided more than half of the support for the children in petitioner claimed two dependency_exemption deductions and head_of_household status on his tax_return in the notice_of_deficiency respondent disallowed the dependency_exemption deductions because petitioner failed to establish that he had physical custody of the children for the greater part of the year respondent also disallowed the head_of_household status because petitioner failed to establish that he maintained a home for himself and a qualifying dependent for more than months during we decide the deficiency issues in this case on the basis of the evidence in the record without regard to the burden_of_proof accordingly we need not decide whether sec_7491 is applicable in this case see 116_tc_438 dependency_exemptions sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer sec_152 defines the term dependent to include a taxpayer’s child provided that more than half of the child’s support was received from the taxpayer during the calendar_year however special rules apply in the case of a child of divorced parents see sec_152 pursuant to sec_152 if a child receives more than half of his support during the calendar_year from divorced parents and such child is in the custody of one or both parents for more than one-half of the calendar_year then such child is treated for purposes of sec_152 as receiving more than half his support from the parent having custody for a greater portion of the calendar_year for purposes of sec_152 custody is determined by the terms of the most recent divorce or custody decree sec_1 b income_tax regs however in the event of split or joint custody or if no decree establishes custody custody will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year id the custody determination under sec_152 applies regardless of which parent actually provided the support see sec_152 for purposes of sec_152 the parent having custody for a greater portion of the calendar_year is referred to as the custodial_parent and the term noncustodial_parent means the parent who is not the custodial_parent there are three exceptions to the support_test determined in sec_152 under these exceptions the noncustodial_parent is treated as providing over half of a child’s support if pursuant to sec_152 the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year pursuant to sec_152 there is a multiple_support_agreement between the parties as provided in sec_152 or pursuant to sec_152 there is a qualified_pre-1985_instrument providing that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child provided that certain other requisites not pertinent here are met the dispute in this case centers around which parent had physical custody of the children for a greater portion of petitioner asserts that the children spent nights in his home and nights in ms o’hara’s home therefore he is the custodial_parent respondent asserts that the children were in the physical custody of ms o’hara for more time in than they were with petitioner therefore petitioner is the noncustodial_parent the accuracy of petitioner’s claim that the children spent more time with him because he had custody nights is questionable petitioner’s claim fails to distinguish between those days on which ms o’hara had physical custody for the majority of the day yet the children spent the night with petitioner for instance petitioner claimed all alternate fridays as a full_day of custody however when the children were not in school and petitioner picked the children up pincite p m on friday petitioner would only have physical custody for hours of the day yet claim the entire day for himself because the custody order provides for the custody to change at different times on different days we determine physical custody in this case on a hourly basis based on a calendar prepared by ms o’hara and received into evidence at trial respondent determined that during the children were in the physical custody of ms o’hara for a minimum of big_number hours and in the physical custody of petitioner for a maximum of big_number hours the calendar follows very closely to the schedule in the custody order both petitioner and ms o’hara testified that the custody order was strictly followed we believe that the calendar accurately represents the custody of the children for on brief petitioner argues that the hours allotted to ms o’hara are inflated because her hours contain time when the children were attending school petitioner claims that while the children are in school they are not in the physical custody of either parent but are in the joint legal custody of both parents petitioner attached a monthly calendar to his brief which from the standpoint of the exact days and nights the children were in the custody of either parent is essentially identical to the calendar prepared by ms o’hara the calendars differ in that petitioner’s calendar excludes the hours of each day that the children spent in school from the time allotted to each parent’s physical custody however even excluding the hours when the children were in school petitioner’s calculations show that the children spent big_number hours in his physical custody and big_number hours in the physical custody of ms o’hara assuming we excluded the hours the children were in school petitioner’s own calculations still show that the children spent more hours in the physical custody of ms o’hara than they did with petitioner petitioner dismisses the 32-hour difference as mathematically insignificant however the code draws no such distinctions and provides a bright line test the plain language of sec_152 provides that the parent having custody for a greater portion of the calendar_year is the custodial_parent no matter how minimal the time difference may be petitioner further argues on brief that the 32-hour differential is not accurate because the children often spent time with ms o’hara’s relatives while she was at work therefore the children actually spent more time in his physical custody than with ms o’hara petitioner presented no evidence at trial to support his allegation see rule b 99_tc_202 n statements in a brief that are not supported by testimony or documents at trial are not evidence if we were to determine that the children are in the physical custody of a parent while attending school the custody order dictates that ms o’hara would have substantially more hours per year of physical custody than would petitioner however we need not determine whether the children are in the physical custody of either parent while attending school because petitioner’s hourly calendar which is essentially identical to ms o’hara’s calendar except for the school issue clearly establishes that the children spent more time in the physical custody of ms o’hara according to petitioner’s own calendar ms o’hara maintained custody of the children for a greater portion of although by only the slightest margin accordingly petitioner has failed to substantiate that he had physical custody of the children for a greater portion of since ms o’hara had physical custody of the children for a greater portion of than did petitioner she is the custodial_parent and petitioner is the noncustodial_parent for purposes of sec_152 thus petitioner is allowed the dependency_exemption deductions only if one of the three exceptions in sec_152 is met however none of the exceptions apply petitioner failed to attach a signed written declaration to his tax_return no multiple_support_agreement exists and no qualified_pre-1985_instrument exists therefore petitioner is not entitled to a dependency_exemption deduction for either of the children for the year at issue head_of_household status according to the relevant part of sec_2 a taxpayer shall be considered a head_of_household if such individual is not married at the close of the taxable_year and maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a son or daughter of the taxpayer sec_2 thus petitioner must establish that the children lived in petitioner’s home for more than months in because we determined above that the children were not in the physical custody of petitioner for more than half of the year at issue petitioner could not have maintained a household that was the children’s principal_place_of_abode for more than one- half of accordingly petitioner is not entitled to the head_of_household filing_status claimed for reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
